DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent granted in U.S. Patent Application No. 17/344,866 of Nagami has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections based on the Nagami reference in the Non-Final Office Action of 11/30/2021 have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-16, 18-21, 29 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various zoom lenses, including:


    PNG
    media_image1.png
    273
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    588
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    50
    587
    media_image3.png
    Greyscale



With respect to Claim 11, although the prior art discloses various zoom lenses, including:


    PNG
    media_image4.png
    324
    593
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    591
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image6.png
    120
    395
    media_image6.png
    Greyscale


With respect to Claims 2, 4-7, 9, 10, 12-16, 18-21, 29 and 30, these claims each depend from Claim 1 or Claim 11, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872